Name: Commission Regulation (EEC) No 2707/89 of 7 September 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 89 Official Journal of the European Communities No L 262/ 11 COMMISSION REGULATION (EEC) No 2707/89 of 7 September 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application monetary compensatory amounts applicable for Italy to be altered ; whereas, however, the monetary gap for all sectors due to the variation in the lira over that period is within the neutral margin laid down for the fixation of the monetary compensatory amounts ; whereas, however, the conversion rates for the peseta laid down pursuant to Article 3a of Commission Regulation (EEC) No 31 52/85 0 should be updated for the Italian lira, as last amended by Regulation (EEC) No 2300/89 f), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) and Article 6a (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 2633/89 (4) ; Whereas Commission Regulation (EEC) No 3153/85 (*) as last amended by Regulation (EEC) No 2301 /89 (6), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period from 30 August to 5 September 1989 for the Italian lira require in theory, pursuant to the second subparagraph of Article 5 (3) of Regulation (EEC) No 1677/85, the HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 1876/89 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 164, 24 . 6. 1985, p. 6 . 2) OJ NÃ ² L 182, 3 . 7. 1987, p. 1 . ') OJ No L 188, 1 . 7. 1989, p . 1 . &lt;) OJ No L 256, 1 . 9 . 1989, p . 1 . &lt;) OJ No L 310, 21 . 11 . 1985, p. 4 . ') OJ No L 220, 29 . 7. 1989, p. 9 . O OJ No L 310, 21 . 11 . 1985, p. 1 . (8) OJ No L 220, 29 . 7. 1989, p. 8 . No L 262/12 Official Journal of the European Communities 8 . 9. 89 ANNEX ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 Lit 100 £ 1 £ Irl 1 ECU 1 Bfrs/Lfrs 2,89580 63,8256 55,2545 48,2869 Dkr 0,535543 11,8038 10,2187 8,93007 DM ' 0,140399 3,09451 2,67895 2,34113 FF 0,470880 10,3786 8,98483 7,85183 F1 0,158194 3,48671 3,01849 2,63785 £ Irl 0,0524080 1,15512 0,873900 £ 0,0453700  0,865710 0,756544 Lit  2 204,08 1 908,09 1 667,48 Dr 12,0032 264,560 229,032 200,151 Esc 11,6334 256,409 221,976 193,985 Pta 8,72190 192,237 166,422 145,436'